         Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     LORETTA MURPHY                                  CIVIL ACTION

                    v.                               NO. 19-5901

     HOTWIRE COMMUNICATIONS, LLC


                                       MEMORANDUM

Baylson, J.                                                                        May 5, 2020

I.      INTRODUCTION

        Plaintiff Loretta Murphy alleges that she was harassed and discriminated against while she

worked for Defendant Hotwire Communications, LLC (“Hotwire”), and when she complained

about how she was treated, Hotwire terminated her employment. Plaintiff filed a Complaint,

alleging three counts of harassment, discrimination, and retaliation against Hotwire:

        1. Count I: sexual harassment, discrimination, and retaliation in violation of Title VII;

        2. Count II: harassment, discrimination, and retaliation in violation of the Age
           Discrimination in Employment Act (“ADEA”); and

        3. Count III: harassment, discrimination, and retaliation in violation of the Pennsylvania
           Human Relations Act (“PHRA”).
(ECF 1, Compl. ¶¶ 76–92.) Before this Court is Hotwire’s Motion to Dismiss. For the reasons

stated below, Hotwire’s Motion will be denied.

 II.    FACTUAL AND PROCEDURAL HISTORY

        The facts as alleged in the Complaint are as follows. Hired as an Assistant General Counsel

at Hotwire in 2007, Plaintiff began reporting to Jonathan Bullock when he became General

Counsel in 2013. (Compl. ¶¶ 20, 23.) Within a year, Bullock began showing bias and favoritism

towards the male attorneys on the legal team. (Compl. ¶ 25.) For example, Bullock planned a



                                                 1
        Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 2 of 12




dinner with the male attorneys, and only invited Plaintiff after the other attorneys suggested he

should. (Compl. ¶ 26.) Plaintiff was also the only attorney excluded from a lunch with the rest of

the legal team, and was generally excluded from updates about cancelled meetings and calls.

(Compl. ¶¶ 27–29.)

       In April of 2017, Hotwire distributed its internal newsletter, which included an article

mourning the firing of former Fox News anchor Bill O’Reilly entitled “O’Reilly Out After 20

Years! Leaving Many Distraught.” (Compl. ¶¶ 31–32.) Within the article was a photograph of a

shrine in Executive Vice President Carl Lender’s office, which lamented O’Reilly’s firing from

Fox News following multiple accusations of sexual harassment. (Compl. ¶ 33.) The newsletter

commemorated O’Reilly’s accomplishments, suggested his firing was merely a financial decision

on Fox News’s part, and reported that many executive and management employees at Hotwire

were saddened by O’Reilly’s firing. (Compl ¶¶ 35–38.) Plaintiff understood the shrine and the

comments in the newsletter to be discriminatory against females, and numerous female employees

complained to Plaintiff about the discriminatory nature of the O’Reilly newsletter. (Compl. ¶¶

39–41.) Plaintiff made complaints to the new General Counsel, Jonathan Glicksman, but her

complaints went unaddressed. (Compl. ¶¶ 42–45.)

       A few months later, Plaintiff learned that, although she was the oldest and most

experienced Assistant General Counsel on the legal team, she was being paid less than the other

Assistant General Counsels at Hotwire.       (Compl. ¶¶ 47–50.)      Plaintiff filed a Charge of

discrimination and hostile work environment with the EEOC, and notified Hotwire President

Kristin Johnson Karp. (Compl. ¶ 51–52.) After Plaintiff filed her Charge, Karp became dismissive

of Plaintiff, ignored her, and refused to acknowledge her. (Compl. ¶ 54.)




                                                2
         Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 3 of 12




       Throughout 2017, a number of Plaintiff’s colleagues in the legal department left the

company. (Compl. ¶ 55.) All of the attorneys hired as replacements were significantly younger

than Plaintiff. (Compl. ¶¶ 56–59.) Shortly after the last of these hires were made, Plaintiff’s

employment was terminated, but all the new hires kept their jobs. (Compl. ¶¶ 60–61.) At the time

her employment with Hotwire ended, Plaintiff was sixty-two years old. (Compl. ¶ 63.)

       Plaintiff filed a Complaint in this Court. (ECF 1.) Hotwire filed a Motion to Dismiss,

(ECF 8), Plaintiff filed a Response in Opposition, (ECF 9), and Hotwire filed a Reply, (ECF 13.)

III.   LEGAL STANDARD

       In considering a motion to dismiss under Rule 12(b)(6), the Court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the plaintiff.”

Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       The Court in Iqbal explained that, although a court must accept as true all of the factual

allegations contained in a complaint, that requirement does not apply to legal conclusions;

therefore, pleadings must include factual allegations to support the legal claims asserted. Iqbal,

556 U.S. at 678, 684. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S. at 555). Accordingly,

to survive a motion to dismiss, a plaintiff must plead “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citing

Twombly, 550 U.S. at 556).




                                                   3
        Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 4 of 12




IV.    PARTIES’ CONTENTIONS

           A. Hotwire

       Hotwire contends that to the extent Plaintiff’s claims are based on her being excluded from

lunch or dinner events, those events are time-barred. (MtD 14–17.) But even considering these

incidents, Hotwire argues that the events underlying Plaintiff’s claims of sexual harassment are

not severe or pervasive enough to have created a hostile work environment. (MtD 17–20; Def.’s

Reply 4–6.)

       Hotwire also contends that Plaintiff’s sexual harassment claims fail because Hotwire has

multiple women in leadership positions at the company, and, with the exception of the O’Reilly

newsletter, Plaintiff did not make any internal complaints about the events she alleges constituted

sexual harassment. (MtD 20.) As to Plaintiff’s claims related to the O’Reilly newsletter, Hotwire

contends that those claims should be dismissed because Hotwire took corrective action as

demonstrated in its EEOC Position Statement. (MtD 20–21.)

       Hotwire further argues that Plaintiff’s age discrimination claims should be dismissed

because the Complaint does not allege that she was harassed because of her age. Hotwire asserts

that Plaintiff failed to allege who replaced her, and she did not identify any younger, similarly

situated employees who were paid more than her. (MtD 25–26.) Again referencing its EEOC

Position Statement, Hotwire also contends that all of Plaintiff’s proposed comparators are not

similarly situated. (MtD 26–27.)

       In addition, Hotwire argues that Plaintiff fails to allege that the protected activity she

engaged in caused her dismissal because the gap between her EEOC Charge and dismissal does

not suggest any causation. (MtD 27–29.) Hotwire posits that Plaintiff was actually dismissed

because the company relocated to Florida, and points to Plaintiff’s Second Amended Charge of




                                                4
        Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 5 of 12




Discrimination in which she apparently acknowledged that her employment was terminated for

that reason. (MtD 29–30.)

       Finally, Hotwire contends that Plaintiff’s Complaint is an impermissible shotgun pleading

because each Count incorporates every preceding allegation. (MtD 22–25.) Similarly, Hotwire

argues that by incorporating earlier Counts into later Counts, Plaintiff seeks punitive damages

under the ADEA and the PHRA, and those causes of action do not provide for punitive damages.

(MtD 22 n.6; Def.’s Reply 2.)

           B. Plaintiff

       Plaintiff argues that the majority of Hotwire’s argument are inappropriate on a motion to

dismiss, and should be deferred until summary judgment. According to Plaintiff, at this stage

Hotwire cannot rely on its own EEOC Position Statement to demonstrate corrective action, or the

content of Plaintiff’s Second Amended Charge of Discrimination to contradict allegations in the

Complaint. (Pl.’s Opp’n 6–9, 18 n.4.)

       Plaintiff clarifies that her sexual harassment claims are primarily based on the O’Reilly

newsletter, not the events that Hotwire argues are time-barred. The untimely events merely serve

as background evidence for her claim, which she did not need to report to make out a valid hostile

work environment claim. (Pl.’s Opp’n 10–12, 16–17.)

       Overall, Plaintiff contends that the facts concerning the context and aftermath of the

O’Reilly newsletter state a plausible claim of a sexual harassment creating a hostile work

environment. Plaintiff asserts that whether Hotwire’s conduct was pervasive enough to create a

hostile work environment is a matter for summary judgment, and cannot be negated simply by

placing women in leadership positions at the company. (Pl.’s Opp’n 12–17.)




                                                5
        Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 6 of 12




       Plaintiff also argues that establishing a prima facie case of age discrimination is not

required at the motion to dismiss stage, and contends that the circumstances of her dismissal as

alleged in the Complaint are enough to infer that she was discriminated against because of her age.

(Pl.’s Opp’n 17–21.) As to Hotwire’s charge that Plaintiff failed to allege causation, Plaintiff

contends that the facts in the Complaint show a pattern of antagonism following her protected

activity, and that causation can be inferred from that pattern. (Pl.’s Opp’n 21–23.)

       Finally, Plaintiff contends that the Complaint is not a shotgun pleading, and adequately

puts Hotwire on notice of her claims. (Pl.’s Opp’n 23.) The Complaint clarifies which damages

claims relate to which counts, and Plaintiff asserts that striking any claims for punitive damages is

premature at this time. (Pl.’s Opp’n 24 n.6.)

 V.    DISCUSSION

           A. Hostile Work Environment

       A claim for sexual harassment resulting in a hostile work environment is comprised of the

following elements:

       1) the employee suffered intentional discrimination because of his/her sex, 2) the
       discrimination was severe or pervasive, 3) the discrimination detrimentally affected
       the plaintiff, 4) the discrimination would detrimentally affect a reasonable person
       in like circumstances, and 5) the existence of respondeat superior liability.

Moody v. Atlantic City Bd. of Educ., 870 F.3d 206, 213 (3d Cir. 2017) (quoting Mandel v. M &

Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013)). At the pleading stage, a plaintiff is not

required to establish each element, but instead “need only put forth allegations that ‘raise a

reasonable expectation that discovery will reveal evidence of the necessary element.’” Fowler v.

UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (quoting Graff v. Subbiah Cardiology Assocs.

Ltd., No. 08-207, 2008 WL 2312671, at *4 (W.D. Pa. 2008)).




                                                 6
         Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 7 of 12




       Hotwire contends that the Complaint does not allege severe or pervasive discrimination.

“Whether an environment is hostile requires looking at the totality of the circumstances, including:

‘the frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.’” Castleberry v. STI Grp., 863 F.3d 259, 264 (3d Cir. 2017) (citing

Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)).

       Here, Plaintiff alleges that she was excluded from work events and social gatherings with

colleagues on account of her sex, that Hotwire circulated a newsletter that mourned the firing of a

prominent figure accused of sexually harassing multiple women, and endorsed a shrine devoted to

that person. (Compl. ¶¶ 25–29, 31–39.)        While Plaintiff’s exclusion from events may not be

actionable in their own right because they are untimely, they provide context for Plaintiff’s overall

claim of a hostile work environment. Drawing all inferences in favor of Plaintiff, the Complaint

pleads enough facts to adequately allege severe or pervasive hostility.

       Hotwire also contests whether the Complaint alleges respondeat superior liability because

Plaintiff only reported one of the alleged incidents of harassment, and Hotwire has women in

leadership positions. Respondeat superior liability exists in connection with a hostile work

environment claim if:

       (1) the tort is committed within the scope of employment (i.e., the harasser has
       actual authority over the victim, by virtue of his job description); (2) the employer
       was negligent or reckless in failing to train, discipline, fire or take remedial action
       upon notice of harassment; or (3) the offender relied upon apparent authority or was
       aided in commission of the tort by the agency relationship.

Bonenberger v. Plymouth Twp., 132 F.3d 20, 26 (3d Cir. 1997) (citing Bouton v. BMW of North

Am., Inc., 29 F.3d 103, 106 (3d Cir. 1994)). “Thus if the employer knew or should have known




                                                  7
         Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 8 of 12




of the harassment and failed to take prompt remedial action, it is liable under Title VII.” Id. (citing

Andrews v. City of Philadelphia, 895 F.2d 1469, 1486 (3d Cir. 1990)).

       Here, the Complaint alleges that Plaintiff complained about the O’Reilly newsletter to

General Counsel Glicksman, and those complaints went unaddressed. (Compl. ¶¶ 42–44.) In

addition, Plaintiff alleges that General Counsel Bullock showed bias and favoritism towards male

employees. (Compl. ¶¶ 25–27.) The latter alleges behavior that was within the scope of

employment, and thus did not need to be reported. Taken together, these allegations provide an

adequate foundation for imposing respondeat superior liability.

       Hotwire urges this Court to consider its EEOC Position Statement in deciding whether it

took remedial action after receiving complaints about the O’Reilly newsletter. The Position

Statement is essentially Hotwire’s answer to Plaintiff’s EEOC Charge. But Plaintiff’s claims are

not based on Hotwire’s Position Statement, and the Position Statement is not relied upon or integral

to the Complaint. See In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.

1997) (Alito, J.) (holding that a district court can consider a document outside of the pleadings on

a motion to dismiss if the document is “integral to or explicitly relied upon in the complaint”

(quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)). Thus, the Court will

not consider it when deciding Hotwire’s Motion to Dismiss. Relying only on the allegations in

the Complaint, Plaintiff has alleged that Hotwire did not address her complaints concerning the

O’Reilly newsletter. (Compl. ¶ 44.)

       As to Hotwire’s contention that Plaintiff’s sex discrimination claim fails because Hotwire

has women in leadership positions, the Supreme Court has rejected this argument, holding that

“nothing in Title VII necessarily bars a claim of discrimination ‘because of . . . sex’ merely because

the plaintiff and the defendant (or the person charged with acting on behalf of the defendant) are




                                                  8
         Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 9 of 12




of the same sex.” Onacle v. Sundwoner Offshore Servs., Inc., 523 U.S. 75, 79 (1998). The

Complaint sufficiently alleges respondeat superior liability.         Hotwire’s Motion to Dismiss

Plaintiff’s claims of sexual harassment resulting in a hostile work environment will be denied.

           B. Age Discrimination

       Plaintiff alleges that, because of her age, she was paid less than other attorneys and was

ultimately dismissed from her position at Hotwire. To state a claim for unequal pay, Plaintiff was

required to plead facts tending to show that “younger employees were compensated at higher rates

for substantially equivalent work.” Tumolo v. Triangle Pac. Corp., 46 F. Supp. 2d 410, 412 (E.D.

Pa. 1999) (Ludwig, J.) (citing Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1087 (3d Cir.

1996)). In her Complaint, Plaintiff alleges that, despite being more qualified and experienced, and

despite having a longer tenure with Hotwire, she was paid less than the younger attorneys in the

legal department. (Compl. ¶¶ 47–50.) This adequately pleads a claim for age discrimination based

on unequal pay.

       The elements of Plaintiff’s claim that she was dismissed from her position as Assistant

General Counsel because of her age are:

       first, that the plaintiff is forty years of age or older; second, that the defendant took
       an adverse employment action against the plaintiff; third, that the plaintiff was
       qualified for the position in question; and fourth, that the plaintiff was ultimately
       replaced by another employee who was sufficiently younger to support an inference
       of discriminatory animus.

Smith v. City of Allentown, 589 F.3d 684, 689 (3d Cir. 2009) (citing Potence v. Hazleton Area

Sch. Dist., 357 F.3d 366, 370 (3d Cir. 2004)). If a plaintiff is not directly replaced, she can satisfy

the fourth prong by providing facts which, “if otherwise unexplained,” would tend to show that

the adverse employment action was “more likely than not based on the consideration of




                                                  9
        Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 10 of 12




impermissible factors.” Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d

Cir. 2015) (quoting Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 352 (3d Cir. 1999)).

       Plaintiff does not allege that she was directly replaced. Instead, Plaintiff alleges that, as

her colleagues in the legal department left the company, Hotwire replaced them with attorneys

who were significantly younger than Plaintiff, (Compl ¶¶ 55–59), and when Plaintiff was

dismissed from her position, all of the younger attorneys kept their job despite Plaintiff being more

qualified and having more experience, (Compl. ¶¶ 60–64.) These allegations support an inference

that Hotwire favored younger workers over older ones in its hiring decisions. At this stage,

Plaintiff has pleaded enough facts that, if left unexplained, state a claim for age discrimination

based on her dismissal.

       Hotwire asks this Court to consider Plaintiff’s Second Amended Charge of Discrimination

(“SACD”) to negate Plaintiff’s allegations of causation. Plaintiff relied on the SACD in her

Complaint, so it can be considered in deciding the Motion to Dismiss. See In re Burlington Coat

Factory, 114 F.3d at 1426. But the SACD does not negate any of Plaintiff’s allegations because it

only recites what Hotwire told Plaintiff when it dismissed her—that the company was relocating

to Florida. (MtD Ex. B.) Viewing the SACD in the light most favorable to Plaintiff, Hotwire’s

purported justification in the SACD adds nothing to the causation analysis at this stage. It is only

Hotwire’s assertion, which is an issue of fact that cannot be resolved on a motion to dismiss.

Accordingly, Hotwire’s Motion to Dismiss Plaintiff’s age discrimination claims will be denied.

           C. Retaliation

       Plaintiff alleges that she was retaliated against in violation of Title VII, the ADEA, and the

PHRA. The elements of a retaliation claim are:

       (1) that s/he engaged in a protected employee activity; (2) that s/he was subject to
       adverse action by the employer either subsequent to or contemporaneous with the



                                                 10
        Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 11 of 12




       protected activity; and (3) that there is a causal connection between the protected
       activity and the adverse action.

Fasold v. Justice, 409 F.3d 178, 188 (3d Cir. 2005) (citing Fogleman v. Mercy Hosp., Inc., 283

F.3d 561, 567–68 (3d Cir. 2002)); see also Moore v. City of Philadelphia, 461 F.3d 331, 340–41

(3d Cir. 2006).

       Hotwire argues that Plaintiff has failed to plead a causal connection between her protected

activity and her dismissal. In the absence of a close temporal proximity, a plaintiff can demonstrate

a causal link through “a pattern of antagonism in the intervening period.” Woodson v. Scott Paper

Co., 109 F.3d 913, 920–21 (3d Cir. 1997). Here, Plaintiff alleges that after she complained about

the O’Reilly newsletter and filed a complaint with the EEOC, President Karp became dismissive

of her, ignored her, and refused to greet or look at her. (Compl. ¶ 54.) Based on these allegations,

this Court finds there is a reasonable expectation that discovery will reveal evidence of a causal

connection between Plaintiff’s protected activity and her dismissal. Hotwire’s Motion to Dismiss

Plaintiff’s retaliation claims will be denied.

           D. Shotgun Pleading

       Hotwire contends that the Complaint is an impermissible shotgun pleading. There are

generally four types of complaints that can be considered shotgun pleadings:

       (1) “a complaint containing multiple counts where each count adopts the allegations
       of all preceding counts”; (2) a complaint that is “replete with conclusory, vague,
       and immaterial facts not obviously connected to any particular cause of action”; (3)
       a complaint that does “not separat[e] into a different count each cause of action or
       claim for relief”; and (4) a complaint that “assert[s] multiple claims against multiple
       defendants without specifying which of the defendants are responsible for which
       acts or omissions, or which of the defendants the claim is brought against.”

Bartol v. Barrowclough, 251 F. Supp. 3d 855, 859 (E.D. Pa. 2017) (Robreno, J.) (quoting Weiland

v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015)). “The ‘unifying

characteristic’ of these four types of shotgun pleadings ‘is that they fail to one degree or another,



                                                 11
          Case 2:19-cv-05901-MMB Document 14 Filed 05/05/20 Page 12 of 12




and in one way or another, to give the defendants adequate notice of the claims against them and

the grounds upon which each claim rests.’” Id. (quoting Weiland, 792 F.3d at 1323).

         The Complaint in this case is relatively straight-forward. The factual allegations are

pleaded with enough detail to establish the factual background of the claims, and each count

specifies that Plaintiff is alleging harassment, discrimination, and retaliation under Title VII, the

ADEA, and the PHRA respectively. Thus, Plaintiff’s Complaint gives Hotwire adequate notice of

the claims and the grounds upon which they rest. Hotwire’s Motion to Dismiss will be denied.

VI.      CONCLUSION

         For the reasons stated above, Defendant’s Motion to Dismiss will be denied.              An

appropriate Order follows.
O:\CIVIL 19\19-5901 Murphy v Hotwire Communications LLC\19cv5901 Memo re Motion to Dismiss.docx




                                                             12
